Case: 12-20684       Document: 00512408298         Page: 1     Date Filed: 10/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 16, 2013
                                     No. 12-20684
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BERNARD HARRY THERIOT,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-470-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Bernard Harry Theriot has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Theriot has filed a response. He has also moved to file a pro se brief, which
motion is GRANTED. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Theriot’s response and brief.
We concur with counsel’s assessment that the appeal presents no nonfrivolous

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20684    Document: 00512408298    Page: 2   Date Filed: 10/16/2013

                                No. 12-20684

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Theriot’s motion to strike
counsel’s Anders brief is DENIED. Likewise, Theriot’s motion to consolidate his
case with No. 12-20683 is DENIED.




                                      2